Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 18-PR-1235

                             IN RE HATTIE WEAKS;
                           DORENE HANEY, APPELLANT.

                        On Appeal from the Superior Court
                           of the District of Columbia
                                  (IDD172-18)
                     (Hon. Judith N. Macaluso, Motion Judge)

(Submitted December 11, 2019                            Decided February 6, 2020)

      Dorene Haney, pro se.
      Joanne Schamest filed a statement in lieu of brief on behalf of Hattie Weaks.

      Before BLACKBURNE-RIGSBY, Chief Judge, and THOMPSON, and MCLEESE,
Associate Judges.


      THOMPSON, Associate Judge:       Appellant Dorene Haney appeals the denial

of the Petition for Allowance of Compensation she submitted to the Probate

Division of the Superior Court, in which she sought compensation from the

Guardianship Fund 1 for services she rendered in connection with filing a

guardianship petition on behalf of Harriet “Hattie” Weaks, litigating said petition,

and assisting Ms. Weaks’s appointed guardian after the guardianship petition was
      1
          See D.C. Code § 21-2060(a), (b) (2012 Repl. & 2019 Supp.).
                                        2

granted.   We reverse the judgment on appeal and remand this matter to the

Superior Court with instructions to consider anew appellant’s Petition for

Allowance of Compensation.



                                        I.



      In 2015, the District of Columbia Housing Authority (“DCHA”) brought a

landlord-tenant action seeking to evict Ms. Weaks on the ground that the

conditions of her senior public housing apartment were “unsafe and unsanitary”

due to the effects of hoarding. Ms. Weaks was represented in this action in the

Landlord-Tenant Branch by the Legal Aid Society of the District of Columbia.

Ultimately, DCHA offered Ms. Weaks a settlement under which DCHA would

provide her with a new apartment if she would agree to have a live-in aide perform

cleaning services. It became clear to Ms. Weaks’s counsel, however, that Ms.

Weaks was not able to consent to such an agreement on her own; her attorney

subsequently sought the appointment of a guardian ad litem.



      On March 12, 2018, the court in the landlord-tenant action appointed

appellant, an attorney, to serve as guardian ad litem for Ms. Weaks. Upon meeting

Ms. Weaks, appellant came to the conclusion that Ms. Weaks “was not able to
                                         3

articulate her wishes with respect to the settlement agreement.” Appellant also

recognized that, as guardian ad litem, she did not have authority to substitute her

judgment for Ms. Weaks’s judgment and that, “to obtain such authority, it was

necessary to petition for the appointment of a guardian.” Therefore, appellant

petitioned the Probate Division for the appointment of a limited guardian who

would have such authority.      The Probate Division found Ms. Weaks to be

incapacitated and appointed John Gerlach, Esq., as her limited guardian.

Ultimately, Mr. Gerlach successfully entered into an agreement to resolve Ms.

Weaks’s landlord-tenant case, thus allowing her to retain housing.



      Appellant subsequently filed in the Probate Division her Petition for

Allowance of Compensation (the “Petition”), seeking payment of $819 for time

she spent working on the petition for the appointment of a guardian for Ms. Weaks

and $85.38 for costs advanced. Appellant advised the Probate Division that she

usually billed at an hourly rate of $300, but was expensing her time at the rate of

$90 per hour because she sought compensation from the Guardianship Fund.

Appellant’s Petition also itemized the services she rendered as guardian ad litem in

the landlord-tenant matter, but sought no compensation for that work.2 Appellant


      2
         Appellant asserts in her brief on appeal that she “is one of perhaps two
attorneys who agree to accept . . . [court] appointments” to render guardian ad
                                                                      (continued…)
                                         4

stated in her Petition that Ms. Weaks was an octogenarian incapacitated woman

who lived in public housing and whose sole source of income appeared to be

supplemental security income (SSI) payments, and that to the best of appellant’s

knowledge, Ms. Weaks had no assets from which any amount could be paid to

appellant.3



      On October 18, 2018, the trial court issued an order denying appellant’s

Petition. Citing Sullivan v. District of Columbia, 829 A.2d 221 (D.C. 2003), the

court reasoned that “reimbursement may be obtained from the Guardianship Fund

only if the person seeking reimbursement has been appointed pursuant to the

Guardianship Act.” 4 The court reasoned that when appellant filed the guardianship

petition, participated in the hearing and enabled the appointed guardian to protect

Ms. Weaks’s housing, she “did so pursuant to her appointment as Guardian ad


(…continued)
litem services in landlord-tenant proceedings, knowing that no compensation will
be available for those services from the Landlord-Tenant Branch or the Superior
Court Civil Division.
      3
        See D.C. Code § 21-2060(a) (providing for compensation to be paid “from
a fund established by the District[]” where “the estate of the ward or person will be
depleted by payouts made under this subsection[.])”
      4
         Appellant acknowledges that she was not appointed pursuant to the
Guardianship Act.
                                             5

Litem in [the landlord-tenant action].” The court also stated that appellant had not

been appointed in a “proper proceeding” as described in D.C. Code § 21-2051 but

instead was appointed ad hoc by the landlord-tenant court in a proceeding that was

without the “many [procedural] safeguards” (such as notice to the individual and

her nearest relatives, and a hearing) that precede the appointment of a guardian ad

litem in a Probate Division proceeding.          The court suggested that “[p]erhaps

counsel may obtain reimbursement in future cases by asking for appointment as

Guardian ad Litem in the Probate matter upon first appearance in the Probate

case.”



         This appeal followed.5


         5
          On November 14, 2018, appellant timely filed her notice of appeal. On
March 18, 2019, appellant filed her brief, along with a Motion to Supplement
Record representing that “[n]one of the parties to the proceeding below objected to
the petition for compensation[]” and that appellant did “not expect that any party
w[ould] file a brief on behalf of an appellee, as there appear to be no appellees.”
Ms. Weaks has, through her attorney, filed a Statement in Lieu of Brief for
Appellee, stating that she did not oppose appellant’s request for compensation in
the trial court, and takes no position in the matter on appeal. While Elizabeth
Bennett and Betty Ann Snow (who the record discloses are Ms. Weaks’s sisters)
are designated as appellees in this matter, they were given the opportunity to file a
brief (and indeed were ordered to do so by this court) but have not done so. We
therefore proceed solely on the basis of appellant’s brief. See Kidd Int’l Home
Care, Inc. v. Prince, 917 A.2d 1083, 1087 (D.C. 2007) (“[W]hile the rules of this
court require briefs to be filed by the parties, if a party fails to file a brief, the court
may nonetheless choose to move ahead with the case.”) (emphasis omitted).
                                        6



                                        II.



      Generally, we review the grant or denial of attorney’s fees for abuse of

discretion. Snead v. Watkins (In re Estate of McDaniel), 953 A.2d 1021, 1023

(D.C. 2008). However, we review de novo the Superior Court’s statutory authority

to award particular fees and costs. In re Smith, 138 A.3d 1181, 1184 (D.C. 2016)

(Smith II).



      In 1986, the Council of the District of Columbia enacted the District of

Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney

Act, D.C. Law 6-204, D.C. Code §§ 21-2001 to -2085 (2012 Repl. & 2019 Supp.)

(the “Act”) which established “a comprehensive system of guardianship and

conservatorship proceedings to deal with a wide range of legal problems which

arise from varying degrees of adult physical and mental incapacity.” Smith II, 138
A.3d at 1182–83 (quoting Report of the Council, Committee on the Judiciary, on

Bill 6-7, at 2 (June 18, 1986) (the “Report”)). 6 Under the Act, the Superior Court



      6
          The 1986 Act was “modeled after the Uniform Guardianship and
Protective Proceedings Act . . . which was promulgated by the National
Conference of Commissioners on Uniform State Laws in 1982.” In re Estate of
                                                                      (continued…)
                                          7

may appoint a conservator or guardian for any adult who qualifies as an

“[i]ncapacitated individual” in that she lacks the capacity to manage her “financial

resources or . . . physical health, safety, habilitation, or therapeutic needs without

court-ordered assistance or the appointment of a guardian or conservator.” D.C.

Code § 21-2011(11) (2019 Supp). D.C. Code § 21-2060(a) states in pertinent part

that “[a]s approved by order of the court, any . . . attorney . . . is entitled to

compensation for services rendered either in a guardianship proceeding, protective

proceeding, or in connection with a guardianship or protective arrangement.”

Superior Court Probate Division Rule 308(a) also provides that with court approval

“[a]ny . . . attorney . . . is entitled to reasonable compensation [including, where

applicable, from the Guardianship Fund] for services rendered in an intervention

proceeding.”



                                         III.



      For the several reasons that follow, we conclude that the Probate Division

was not constrained in the manner the court thought it was when it ruled on

appellant’s Petition.

(…continued)
Grealis, 902 A.2d 821, 825 (D.C. 2006) (citing the Report at 2) (internal quotation
marks omitted).
                                          8



      As described above, the trial court in the Probate Division read this court’s

opinion in Sullivan as mandating that “reimbursement may be obtained from the

Guardianship Fund only if the person seeking reimbursement has been appointed

pursuant to the Guardianship Act.” In Sullivan, we affirmed a determination that

the Superior Court lacked the authority to order compensation from the

Guardianship Fund for an attorney who had been appointed by the Superior Court

to act as a guardian ad litem in two civil matters. The attorney had filed a “petition

for compensation as guardian ad litem[]” asking for reimbursement for performing

his appointed task of “ascertain[ing] information concerning [an allegedly

incapacitated individual’s] mental condition[]” and for providing legal services to

the individual (preparation of an opposition to a motion to dismiss and a motion for

leave to file an amended complaint in a matter in which the individual was a

plaintiff and a motion to dismiss in a second matter in which she was a defendant)

in two separate lawsuits. See Sullivan, 829 A.2d at 222–23, 226.



      In holding that the attorney could not be compensated under the Act, we

noted that the alleged incapacitated individual had not been “made the subject of

an intervention proceeding under the Guardianship Act[,]” id. at 228, and

explained that the attorney “was not acting consistent with the role of a guardian ad
                                          9

litem as specified by the Act[,]” which defines a “guardian ad litem” as “an

individual appointed by the court to assist the subject of an intervention proceeding

to determine his or her interests in regard to the guardianship or protective

proceeding or to make that determination if the subject of the intervention

proceeding is unconscious or otherwise wholly incapable of determining his or her

interest in the proceeding even with assistance[,]”7 id. at 225–26 (citing D.C. Code

§ 21-2011(9)); see also Report at 14 (noting that the Act “limit[s] the role of the

guardian ad litem”). We also explained that the Act provides for compensation for

guardians ad litem “for services rendered in connection with a guardianship or

protective proceeding,” Sullivan, 829 A.2d at 225, and that the services Mr.

Sullivan rendered did not “fall within the ambit” of the Act, id. at 226.



      We agree with appellant that the compensation she seeks is not foreclosed

by Sullivan. Appellant explicitly does not seek compensation for services rendered

as a guardian ad litem as defined in the Act (and does not dispute that her services

do not comport with the services described in D.C. Code § 21-2011(9)). Nor does

she seek compensation for all the services she performed as a guardian ad litem

      7
           Here, the Probate Division’s suggestion that “[p]erhaps counsel may
obtain reimbursement in future cases by asking for appointment as Guardian ad
Litem in the Probate matter upon first appearance in the Probate case[]” overlooks
the fact that an attorney bringing a guardianship petition serves a function different
from a guardian ad litem appointed pursuant to the Act.
                                          10

appointed in the landlord-tenant matter.       Rather, she seeks compensation for

“services rendered as a petitioner in the intervention proceeding[]” that led to

appointment of a guardian for Ms. Weaks, work that squarely falls within the ambit

of the Act. In the language of D.C. Code § 21-2060(a), appellant is “an[] . . .

attorney [who has] . . . rendered [services] . . . in a guardianship proceeding,” 8 who

therefore is eligible to be compensated from the Guardianship Fund if the ward has

insufficient assets. If there were any doubt about whether appellant’s role in

initiating the intervention proceeding qualifies as services “in a guardianship

proceeding,” id. (emphasis added), we resolved that doubt when we explained in

Grealis that the substance of § 21-2060 is in accord with § 2-313 of the Uniform

Guardianship and Protective Proceedings Act (“Uniform Act”) which made clear

that “any attorney whose services resulted in a protective order . . . is entitled to

reasonable compensation” (in Ms. Weaks’s case, from the Guardianship Fund).

Grealis, 902 A.2d at 825.9


      8
          We interpret this language in accordance with “[t]he primary rule of
statutory construction[,]” which is that “the intent of the legislature is to be found
in the language which it has used.” James Parreco & Son v. District of Columbia
Rental Hous. Comm’n, 567 A.2d 43, 46 (D.C. 1989). “[I]f [the language] is clear
and unambiguous” and the plain meaning does not lead to absurd results, we “will
look no further.” District of Columbia v. Am. Univ., 2 A.3d 175, 186 (D.C. 2010).
      9
          We explained that “the original draft of § 21-2060 . . . closely tracked”
section 2-313 of the Uniform Act. Grealis, 902 A.2d at 825 & 825 n.6. The
original draft stated that:
                                                                         (continued…)
                                         11



      In Sullivan, we said that it was “not possible to conclude that the judge in the

civil division was acting pursuant to the Guardianship Act in appointing [Mr.

Sullivan] to serve as guardian ad litem in the two civil cases.” 829 A.2d at 226.

This should not be understood to mean that an appointment explicitly and

expressly based on the Act is a sine qua non of compensation from the

Guardianship Fund; rather, our statement in Sullivan was a recognition that the

Civil Division did not appoint Mr. Sullivan to perform services of a type an

attorney may be appointed to perform under the Guardianship Act. Nor did the

statement in Sullivan mean that an appointment under the Act must precede the

services the attorney performs. We recognized in In re Orshansky, 952 A.2d 199

(D.C. 2008), that an attorney may be “due compensation [under the Act] for his


(…continued)

             If not otherwise compensated for services rendered, any
             visitor, attorney, examiner, conservator, or special
             conservator appointed in a protective proceeding and any
             attorney whose services resulted in a protective order or
             in an order that was beneficial to a protected individual’s
             estate is entitled to reasonable compensation, as the court
             determines, from either the estate or a fund established
             by the District of Columbia if the estate will be depleted
             by payouts made under this section.

Bill 6-7 at 36.
                                        12

work . . . from his appointment nunc pro tunc.” Id. at 203 n.3, 206. Similarly, in

In re Smith, 99 A.3d 714 (D.C. 2014) (Smith I), we said that appellant Mr.

Gardner’s 2010 appointment as conservator pursuant to a since-repealed statute

was “properly construed to have been made pursuant to the Guardianship Act.” Id.

at 721–22; see also Smith II, 138 A.3d at 1186 (citing Smith I for the proposition

that “an individual who was appointed by the court without explicit reference to

the Guardianship Act, but who in good faith performed the duties of a guardian, is

eligible to receive compensation from the Guardianship Fund”). It is also worth

noting by way of analogy that, in enacting the Act, the Council explicitly intended

to permit the court to “ratify any transaction necessary or desirable to achieve any

. . . care arrangement” meeting the “needs of the protected individual.” Report at 3

(emphasis added); D.C. Code § 21-2056 (2012 Repl.).



      We also conclude that the fact that appellant acknowledges that her work

was “a necessary part of [her] performance of her duties as guardian ad litem[]” in

the landlord-tenant matter10 is not a bar to compensation from the Guardianship

Fund where, as it appears here, appellant has not been compensated from any other

source for her work. As we have previously observed, the Act is to be “liberally

      10
           The docket sheet in the landlord-tenant case contains a similar
acknowledgment, i.e., a notation that “defendant [Weaks] needs to seek an actual
guardianship.”
                                         13

construed and applied to promote its underlying purposes and policies[,]” D.C.

Code § 21-2001(a), which include to provide “a speedy and efficient system for

managing and protecting the estates of protected individuals so that assets may be

preserved for application to the needs of protected individuals and their

dependents[.]” D.C. Code § 21-2001(b)(2). This purpose has led us to take an

expansive view of the kind of duties that are compensable under the Act. See, e.g.,

Smith II, 138 A.3d at 1184, 1188 (authorizing payment under the Guardianship Act

for appellate work by an attorney to recover compensation for the services he

performed as a court-appointed guardian). We do so here as well, noting that the

Guardianship Act states that “[u]nless displaced by the particular provisions of this

chapter, the principles of law and equity supplement its provisions.” D.C. Code §

21-2002(a) (2012 Repl.); see also Smith II, 138 A.3d at 1187 n.11 (concluding that

“‘on general principles of law and equity,’ [Smith] [wa]s entitled to have the

Superior Court consider his claim for compensation for ‘the reasonable value of

the work he performed’ in protecting his right to compensation”) (citing Mason v.

Rostad, 476 A.2d 662, 666 (D.C. 1984) (holding, “on general principles of law and

equity, [that] the appellee is entitled to recover the funds he expended, the

reasonable value of the work he performed and the services he rendered”)).
                                         14

      As noted above, the Probate Division was troubled by the fact that appellant

was not appointed through a proceeding that included the types of procedural

safeguards that precede appointment of a guardian ad litem in a Probate Division

proceeding. But, again, appellant does not seek compensation for services as a

guardian ad litem as defined in the Act, and we are doubtful that attorneys who

initiate guardianship proceedings generally do so pursuant to court appointments.

We note that Probate Rule 308(a) contains no requirement that an attorney be

appointed by the Probate Division in order to receive compensation. Super. Ct.

Prob. R. 308(a). We also note that the record shows that the Probate Division

required appellant to attend a status conference in the intervention matter and thus

was directed by the court to perform some of the work for which she has billed.

And, in any event, because appellant litigated the guardianship petition in a hearing

before the Probate Division that was preceded by notice to interested parties, and

because she was successful in so doing, the court had a (renewed 11) opportunity to

assess appellant’s skills and good faith and the reasonableness of her efforts. The

court is thus equipped to assess the reasonableness of the compensation amount

appellant seeks.



      11
          The court noted in its Order that “[appellant] often assists the court by
accepting appointment” and that “[i]t is an understatement to say that the court
appreciates the services rendered by [appellant].”
                                          15



      For all the foregoing reasons, we hold that the Superior Court may within its

discretion approve compensation for appellant from the Guardianship Fund. We

remand for the court to reconsider appellant’s Petition. It is



                                        So ordered.